Citation Nr: 0031978	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  99-14 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for a skin rash, rated as 
30 percent disabling.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from August 1977 to August 
1980, and from February 1981 to March 1985.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 1999 by the 
Department of Veterans Affairs (VA) Louisville, Kentucky 
Regional Office (RO).  In the decision, the RO confirmed a 
previously assigned 30 percent disability rating for the 
veteran's service-connected skin rash.  


FINDINGS OF FACT

1.  All evidence necessary for resolution of the issue on 
appeal has been obtained.  

2.  The skin rash does not result in ulceration, extensive 
exfoliation or crusting, systemic or nervous manifestations, 
or an exceptionally repugnant appearance.


CONCLUSION OF LAW

The criteria for a disability rating higher than 30 percent 
for a skin rash are not met. 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the RO made a mistake by failing to 
assign a rating higher than 30 percent for his service-
connected skin rash.  He asserts that he has had an increase 
in severity of his skin disorder.  He reports that he went to 
the doctor and they gave him medicine for his legs and feet, 
but that the condition continues to worsen.  He states that 
he has constant crusting and flaking.  He argues that he 
should be rated at least 50 percent disabled.  

The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the increased rating issue has been obtained.  
The evidence includes the veteran's service medical records, 
and post-service medical treatment records.  The veteran has 
been afforded a disability evaluation examination.  He has 
declined the opportunity to have a personal hearing.  The 
Board does not know of any additional relevant evidence which 
is available.  Therefore, no further assistance to the 
veteran with the development of evidence is required.

The Board has considered the full history of the service-
connected skin rash.  The veteran's service medical records 
show that he was treated on several occasions for a skin 
disorder.  The report of an examination conducted in February 
1985 for the purpose of his separation from service shows 
that he had a scaling macular rash of the back.  The veteran 
filed a claim for disability compensation in August 1993.  In 
a rating decision of March 1994, the RO granted service 
connection for a skin rash, and assigned a 10 percent 
disability rating.  The veteran perfected an appeal, and in a 
decision of September 1997, the Board increased the rating to 
30 percent.

The veteran filed a claim for an increased rating in July 
1998.  The RO denied that request, and the veteran perfected 
this appeal.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  Under 38 C.F.R. § 4.118, Diagnostic 
Code 7806, a noncompensable rating is warranted where a skin 
disorder is productive of slight, if any, exfoliation, 
exudation, or itching, if on a nonexposed surface or small 
area.  A 10 percent rating is warranted if there is 
exfoliation, exudation, or itching, if involving an exposed 
surface or an extensive area.  A 30 percent rating is 
warranted if there is constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating is warranted if there is ulceration, or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or where the disorder is exceptionally 
repugnant.

VA medical treatment records show that the veteran has been 
treated on a number of occasions for skin disorders.  A VA 
treatment record dated in July 1998 shows that the veteran 
reported developing a rash on the buttocks which was pruritic 
and resolved after one week, but left scars.  He also 
reported having problems with hemorrhoids.  Another record 
dated in July 1998 shows that the veteran reported that his 
athletes foot was better.  A record dated in September 1998 
shows that the veteran was treated for cellulitis of the 
right great toe.  A VA record dated in November 1998 shows 
that the veteran complained of having athletes foot with 
cracked and bleeding areas between the toes.  He said that it 
was now just moist since he had been using an over-the-
counter medication.  Examination revealed that the feet had 
erythema and maceration.  The assessment was fungal 
infection.  Tolnaftate powder was prescribed. 

A VA record dated in January 1999 shows that the veteran 
reported that he had some improvement in symptoms.  His tinea 
versicolor was clearing with use of selenium sulfide.  His 
folliculitis was improved on Keflex and a gel medication.  
There were a few pustules on the upper mid back.  There were 
no residual scaling patches.  The assessment was 
folliculitis.  A VA record dated in April 1999 shows that the 
veteran reported multiple complaints including having a skin 
rash.  It was stated that the rash was positive for a month.  
There had been no treatment.  There was a patch of brown 
which was beginning to clear.  The veteran also had a rash on 
his feet for two weeks.  There was itching and blisters.  The 
pertinent assessment was dyshidrosis dermatitis.  Wet 
dressings and medications were prescribed.  A VA record dated 
in July 1999 shows that the veteran reported that he was 
continuing to have problems with dry itching skin.  He said 
that a cream helped some, but that hot weather was making it 
worse.  The assessment was folliculitis. 

The evidence also includes the report of an examination of 
the veteran's skin conducted by the VA in September 1998 
which shows that the veteran had previously been evaluated in 
December 1996 and diagnosed with acne vulgaris of the face, 
chest, and back; tinea versicolor of the trunk; and xerosis.  
He presented on the day of the examination with continued 
problems with the above diagnoses and also eruption on the 
buttocks which led to an irregular pigmentation.  The tinea 
versicolor that he had been diagnosed with had been present 
for approximately 12 years and primarily involved the chest 
and back with associated pruritus.  It worsened in the summer 
and improved in the winter time.  He said that he had 
suffered from it during the most recent summer and used 
selenium sulfide on a weekly basis.  He had also noticed 
pustules and papules developing on the back, chest and face.  
He was currently on tetracycline and benzoyl peroxide which 
he noticed decreased the number and frequency of his 
breakouts.  Lesions on the buttocks occurred in January, and 
he reported that they blistered up, resolved within a week, 
and left discolored areas which he was concerned about.  

On physical examination, the veteran had multiple papules and 
pustules, some of which had a more cystic appearance, most 
impressively over the back, with some involvement of the 
chest and smaller papules of the central portion of the face.  
The papular lesions extended onto the buttocks with primarily 
inflammatory hyperpigmented macules and some papules.  The 
diagnoses were (1) folliculitis of the back and buttocks; (2) 
acne vulgaris of the face; and (3) tinea versicolor of the 
trunk.  

After reviewing all of the pertinent evidence, the Board 
finds that the service-connected skin disorder does not 
result in ulceration, extensive exfoliation or crusting, 
systemic or nervous manifestations, or an exceptionally 
repugnant appearance.  Findings such as these are not 
reflected in the medical evidence.  Accordingly, the Board 
concludes that the criteria for a disability rating higher 
than 30 percent for a skin rash are not met.

The potential application of regulations pertaining to extra-
schedular ratings have been considered but the record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1)(2000).  In this regard, the Board finds that 
there has been no showing by the veteran that his skin 
disorder has resulted in marked interference with employment 
or necessitated frequent periods of hospitalization.  He has 
not been hospitalized for this injury.  Under these 
circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

An increased rating for a skin rash, rated as 30 percent 
disabling, is denied.




		
	WARREN W. RICE, JR. 
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 4 -


- 1 -


